Exhibit 10.1

ACHILLION PHARMACEUTICALS, INC.

Nonstatutory Stock Option Agreement

Inducement Grant Pursuant to NASDAQ Stock Market Rule 5635(c)(4)

1. Grant of Option. This agreement (the “Agreement”) evidences the grant by
Achillion Pharmaceuticals, Inc. (the “Company”) on [                    ], 2017
(the “Grant Date”) to [                    ], an employee of the Company (the
“Participant”), of an option (the “Option”) to purchase, on the terms provided
herein, a total of [                ] shares (the “Shares”) of common stock,
$0.001 par value per share, of the Company (“Common Stock”) at
$[                ] per Share, in connection with the commencement of the
Participant’s employment with the Company. Unless earlier terminated, this
Option shall expire at 5:00 p.m., Eastern Time, on [Ten Years minus 1 Day from
Grant Date] (the “Option Expiration Date”). Except as otherwise indicated by the
context, the term “Participant”, as used herein, shall be deemed to include any
person who acquires the right to exercise the Option validly under its terms.

2. Inducement Grant. The Option was granted to the Participant pursuant to the
inducement grant exception under NASDAQ Stock Market Rule 5635(c)(4), and not
pursuant to the Company’s 2015 Stock Incentive Plan (the “Plan”) or any equity
incentive plan of the Company, as an inducement that is material to the
Participant’s employment with the Company.

3. Nonstatutory Option. It is intended that the Option shall not be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).

4. Vesting Schedule.

(a) Except as otherwise provided herein, this Option will become exercisable
(“vest”) as to 25% of the original number of Shares on the first anniversary of
the Grant Date and as to an additional 6.25% of the original number of Shares at
the end of each successive three-month period following the first anniversary of
the Grant Date until the fourth anniversary of the Grant Date.

(b) The right of exercise shall be cumulative so that to the extent the Option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Option Expiration Date or the
termination of the Option under Section 5 hereof.

5. Exercise of Option.

(a) Form of Exercise. Each election to exercise the Option shall be in writing
(which may be in electronic form), signed by the Participant, and accompanied by
payment in full pursuant to Section 6 hereof. The Participant may purchase less
than the number of shares covered hereby, provided that no partial exercise of
the Option may be for any fractional share. Subject to the conditions in this
Agreement, Common Stock purchased upon the exercise of this Option will be
delivered as soon as practicable following exercise.



--------------------------------------------------------------------------------

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 5, the Option may not be exercised unless the
Participant, at the time he or she exercises the Option, is, and has been at all
times since the Grant Date, an employee, officer or director of, or consultant
or advisor to, (i) the Company or (ii) any other entity the employees, officers,
directors, consultants, or advisors of which are eligible to receive option
grants under the Plan (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below, the right to exercise the Option shall
terminate three months after such cessation (but in no event after the Option
Expiration Date), provided that the Option shall be exercisable only to the
extent that the Participant was entitled to exercise the Option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Option Expiration Date, violates the non-competition or confidentiality
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company, the right
to exercise the Option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the
Option Expiration Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, the Option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
the Option shall be exercisable only to the extent that the Option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that the Option shall not be exercisable after the Option
Expiration Date.

(e) Termination for Cause. If, prior to the Option Expiration Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise the Option shall
terminate immediately upon the effective date of such termination of employment
or other relationship. If, prior to the Option Expiration Date, the Participant
is given notice by the Company of the termination of his or her employment or
other relationship by the Company for Cause, and the effective date of such
employment or other termination is subsequent to the date of the delivery of
such notice, the right to exercise this option shall be suspended from the time
of the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s employment or other
relationship shall not be terminated for Cause as provided in such notice or
(ii) the effective date of such termination of employment or other relationship
(in which case the right to exercise this option shall, pursuant to the
preceding sentence, terminate immediately upon the effective date of such
termination of employment or other relationship). If the Participant is party to
an employment, consulting, advisory, non-disclosure, non-competition or other
similar agreement that contains a definition of “cause” for termination of
employment or other relationship, “Cause” shall have the meaning ascribed to
such term in such agreement. Otherwise, “Cause” shall mean willful misconduct by
the Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the

 

- 2 -



--------------------------------------------------------------------------------

Company), as determined by the Company, which determination shall be conclusive.
The Participant’s employment or other relationship shall be considered to have
been terminated for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that termination for Cause was warranted.

(f) Board Discretion. Notwithstanding this Section 5, the Board of Directors of
the Company (the “Board”) may, in its sole discretion, determine the effect on
the Option of the Participant’s death, disability, termination or other
cessation of employment, authorized leave of absence or other change in
employment or other status of the Participant and the extent to which, and the
period during which, the Participant, or the Participant’s legal representative,
conservator, guardian or Designated Beneficiary, may exercise rights under the
Option. For the purposes of this Agreement, a “Designated Beneficiary” is
(i) the beneficiary designated, in a manner determined by the Board, by the
Participant to receive amounts due or exercise rights of the Participant in the
event of the Participant’s death or (ii) in the absence of an effective
designation by the Participant, the Participant’s estate.

6. Methods of Payment Upon Exercise. Common Stock purchased upon the exercise of
this Option shall be paid for as follows:

(a) in cash or by check, payable to the order of the Company;

(b) except as may otherwise be approved by the Board, in its sole discretion, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

(c) to the extent approved by the Board, in its sole discretion, by delivery
(either by actual delivery or attestation) of shares of Common Stock owned by
the Participant valued at their Fair Market Value (as determined by (or in a
manner approved by) the Board), provided (i) such method of payment is then
permitted under applicable law, (ii) such Common Stock, if acquired directly
from the Company, was owned by the Participant for such minimum period of time,
if any, as may be established by the Board in its discretion and (iii) such
Common Stock is not subject to any repurchase, forfeiture, unfulfilled vesting
or other similar requirements;

(d) to the extent approved by the Board, in its sole discretion, by delivery of
a notice of “net exercise” to the Company, as a result of which the Participant
would receive (i) the number of shares underlying the portion of the Option
being exercised, less (ii) such number of shares as is equal to (A) the
aggregate exercise price for the portion of the Option being exercised divided
by (B) the Fair Market Value on the date of exercise;

(e) to the extent permitted by applicable law and approved by the Board, in its
sole discretion, by payment of such other lawful consideration as the Board may
determine; or

(f) by any combination of the above permitted forms of payment.

 

- 3 -



--------------------------------------------------------------------------------

7. Withholding.

(a) General. No Shares will be issued pursuant to the exercise of the Option and
the Company will not otherwise recognize any ownership of Common Stock under the
Option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local or other
income or employment tax withholding obligations required by law to be withheld
in respect of the Option. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations.

(b) Satisfaction of Obligations by Delivery of Shares. If approved by the Board,
in its sole discretion, the Participant may satisfy such tax obligations in
whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from the Option creating the
tax obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board, that the total tax withholding where stock is
being used to satisfy such tax obligations cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.

8. Nontransferability of Option. The Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will, the laws of descent and
distribution, or a qualified domestic relations order, and, during the lifetime
of the Participant, the Option shall be exercisable only by the Participant;
provided, however, that, subject to the approval of the Board, the Participant
may make a gratuitous transfer of this Option to or for the benefit of any
immediate family member, family trust or other entity established for the
benefit of the Participant and/or an immediate family member thereof so long as
the Company is eligible to use a Form S-8 under the Securities Act for the
registration of the sale of the Common Stock subject to this Option to such
proposed transferee; provided further, that the Company shall not be required to
recognize any such permitted transfer until such time as such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of this
Option. For the avoidance of doubt, nothing contained in this Section 8 shall be
deemed to restrict a transfer to the Company.

9. Adjustments for Changes in Common Stock and Certain Other Events.

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, the number and class of securities and exercise price per share of
this Option shall be equitably adjusted by the Company (or a substituted option
may be made, if applicable) in the manner determined by the Board. Without

 

- 4 -



--------------------------------------------------------------------------------

limiting the generality of the foregoing, in the event the Company effects a
split of the Common Stock by means of a stock dividend and the exercise price of
and the number of shares subject to an outstanding Option are adjusted as of the
date of the distribution of the dividend (rather than as of the record date for
such dividend), then the Participant who exercises this Option between the
record date and the distribution date for such stock dividend shall be entitled
to receive, on the distribution date, the stock dividend with respect to the
shares of Common Stock acquired upon such Option exercise, notwithstanding the
fact that such shares were not outstanding as of the close of business on the
record date for such stock dividend.

(b) Reorganization Events.

(i) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (b) any
transfer or disposition of all of the Common Stock of the Company for cash,
securities or other property pursuant to a share exchange or other transaction
or (c) any liquidation or dissolution of the Company.

(ii) Consequences of a Reorganization Event on this Option.

(A) In connection with a Reorganization Event, the Board may take any one or
more of the following actions as to this Option (or any portion thereof) on such
terms as the Board determines (except to the extent specifically provided
otherwise in another agreement between the Company and the Participant): (i)
provide that this Option shall be assumed, or a substantially equivalent Option
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), (ii) upon written notice to the Participant, provide that
all of the unexercised and/ or unvested portion of this Option will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant (to the extent then exercisable) within a specified
period following the date of such notice, (iii) provide that this Option shall
become exercisable, realizable, or deliverable, or restrictions applicable to
this Option shall lapse, in whole or in part prior to or upon such
Reorganization Event, (iv) in the event of a Reorganization Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share surrendered in the Reorganization Event (the
“Acquisition Price”), make or provide for a cash payment to the Participant with
respect to this Option equal to (A) the number of shares of Common Stock subject
to the vested portion of this Option (after giving effect to any acceleration of
vesting that occurs upon or immediately prior to such Reorganization Event)
multiplied by (B) the excess, if any, of (I) the Acquisition Price over (II) the
exercise price of this Option and any applicable tax withholdings, in exchange
for the termination of this Option, (v) provide that, in connection with a
liquidation or dissolution of the Company, this Option shall convert into the
right to receive liquidation proceeds (if applicable, net of the exercise price
thereof and any applicable tax withholdings) and (vi) any combination of the
foregoing.

(B) For purposes of Section 9(b)(ii)(A)(i), this Option shall be considered
assumed if, following consummation of the Reorganization Event, this Option
confers the right to purchase, for each share of Common Stock subject to this
Option immediately prior to the consummation of the Reorganization Event, the
consideration (whether

 

- 5 -



--------------------------------------------------------------------------------

cash, securities or other property) received as a result of the Reorganization
Event by holders of Common Stock for each share of Common Stock held immediately
prior to the consummation of the Reorganization Event (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided,
however, that if the consideration received as a result of the Reorganization
Event is not solely common stock of the acquiring or succeeding corporation (or
an affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of this Option to consist solely of such number of shares of common
stock of the acquiring or succeeding corporation (or an affiliate thereof) that
the Board determined to be equivalent in value (as of the date of such
determination or another date specified by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

10. Miscellaneous.

(a) No Right To Employment or Other Status. The grant of this Option shall not
be construed as giving the Participant the right to continued employment or any
other relationship with the Company. The Company expressly reserves the right at
any time to dismiss or otherwise terminate its relationship with the Participant
free from any liability or claim hereunder.

(b) No Rights As Stockholder. Subject to the provisions of this Option, no
Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to
this Option until becoming the record holder of such shares. For the avoidance
of doubt, this Option also does not provide for the payment or accrual of
dividend equivalents.

(c) Administration by Board. The Board will administer this Agreement and may
construe and interpret the terms hereof. The Board may correct any defect,
supply any omission or reconcile any inconsistency in this Agreement in the
manner and to the extent it shall deem expedient and it shall be the sole and
final judge of such expediency. All decisions by the Board shall be made in the
Board’s sole discretion and shall be final and binding on all persons having or
claiming any interest in or under this Agreement.

(d) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers hereunder to one or more committees
or subcommittees of the Board (a “Committee”). All references herein to the
“Board” shall mean the Board or a Committee of the Board to the extent that the
Board’s powers or authority hereunder have been delegated to such Committee.

(e) Amendment. The Board may amend, modify or terminate this Agreement,
including but not limited to, substituting another option of the same or a
different type and changing the date of exercise or realization. The
Participant’s consent to such action shall be required unless (i) the Board
determines that the action, taking into account any related action, does not
materially and adversely affect the Participant or (ii) the change is permitted
under Section 9.

 

- 6 -



--------------------------------------------------------------------------------

(f) Limitation on Repricing. Notwithstanding Section 10(e) above, unless such
action is approved by the Company’s stockholders, the Company may not (except as
provided for under Section 9): (1) amend this Option to provide an exercise
price per share that is lower than the then-current exercise price per share of
the Option, (2) cancel this Option and grant in substitution therefor a new
option covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of this Option, (3) cancel in exchange for a cash payment this Option
if its exercise price per share is below the then-current Fair Market Value,
other than pursuant to Section 9, or (4) take any other action with respect to
this Option that constitutes a “repricing” within the meaning of the rules of
the NASDAQ Global Select Market.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to this Agreement until (i) all
conditions of this Agreement have been met to the satisfaction of the Company,
(ii) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.

(h) Acceleration. The Board may at any time provide that this Option shall
become immediately exercisable in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.

(i) Compliance with Section 409A of the Code. Except as provided herein, if and
to the extent any portion of any payment, compensation or other benefit provided
to the Participant in connection with his or her employment termination is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and the Participant is a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in
accordance with its procedures, by which determination the Participant (through
accepting this Option) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The aggregate of any payments that
otherwise would have been paid to the Participant during the period between the
date of separation from service and the New Payment Date shall be paid to the
Participant in a lump sum on such New Payment Date, and any remaining payments
will be paid on their original schedule. The Company makes no representations or
warranty and shall have no liability to the Participant or any other person if
any provisions of or payments, compensation or other benefits hereunder are
determined to constitute nonqualified deferred compensation subject to
Section 409A of the Code but do not to satisfy the conditions of that section.

(j) Limitations on Liability. Notwithstanding any other provisions of this
Agreement, no individual acting as a director, officer, employee or agent of the
Company will be liable to the Participant, a spouse, a beneficiary, or any other
person for any claim, loss, liability, or expense incurred in connection with
this Agreement, nor will such individual be personally

 

- 7 -



--------------------------------------------------------------------------------

liable with respect to this Agreement because of any contract or other
instrument he or she executes in his or her capacity as a director, officer,
employee or agent of the Company. The Company will indemnify and hold harmless
each director, officer, employee or agent of the Company to whom any duty or
power relating to the administration or interpretation of this Agreement has
been or will be delegated, against any cost or expense (including attorneys’
fees) or liability (including any sum paid in settlement of a claim with the
Board’s approval) arising out of any act or omission to act concerning this
Agreement unless arising out of such person’s own fraud or bad faith.

(k) Severability. The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other provision hereof,
and each such other provision shall be severable and enforceable to the extent
permitted by law.

(l) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, excluding choice-of-law
principles of the law of such state that would require the application of the
laws of a jurisdiction other than the State of Delaware.

(m) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one in the same instrument.

(n) Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and supersedes all prior agreements and understandings, relating to
the subject matter hereof.

[Remainder of Page Intentionally Left Blank]

 

- 8 -



--------------------------------------------------------------------------------

The Company has caused this Option to be executed by its duly authorized
officer.

 

ACHILLION PHARMACEUTICALS, INC.

By:

   

Name:    

   

Title:

   

 

Signature Page to Inducement Grant



--------------------------------------------------------------------------------

PARTICIPANT ACCEPTANCE

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof.

 

PARTICIPANT

By:

   

Name:

   

Address:

           

Telephone:

   

 

Signature Page to Inducement Grant